 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ANGEE BURRELL,                                     Case No. 1:16-cv-01118-AWI-SAB (PC)
12                       Plaintiff,                      ORDER REGARDING STIPULATION FOR
                                                         VOLUNTARY DISMISSAL WITH
13            v.                                         PREJUDICE PURSUANT TO FED. R. CIV. P.
                                                         41(a)(1)(A)(ii)
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND                                    (ECF No. 50)
15    REHABILITATION,
16                       Defendant.
17

18          On March 27, 2019, Plaintiff Angee Burrell and Defendant California Department of

19   Corrections and Rehabilitation filed a stipulation to dismiss this action with prejudice pursuant to

20   Federal Rule of Civil Procedure 41(a)(1)(A)(ii), since this case has been resolved in its entirety.

21   (ECF No. 50.)

22          Rule 41(a)(1)(A)(ii) provides, in relevant part, that “the plaintiff may dismiss an action

23   without a court order by filing … a stipulation of dismissal signed by all parties who have

24   appeared.” In this case, since all parties signed and dated the stipulation of dismissal, the filing of

25   the stipulation “automatically terminate[d] the action[.]” Wilson v. City of San Jose, 111 F.3d

26   688, 692 (9th Cir. 1997) (citations omitted).

27   //

28   ///
                                                         1
 1            Accordingly, this action is terminated by operation of law without further order from the

 2   Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). The Clerk of the Court is directed to terminate all pending

 3   motions and deadlines and close this case.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     April 9, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
